Citation Nr: 9914837	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The appellant served on active duty from December 1966 to May 
1968.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted by the veteran in June 1998, he requested a 
personal hearing before a member of the Board at a local VA 
office.  As a result, the appeal hearing was scheduled for 
April 15, 1999.  In this regard, the record contains a VA 
form 119 (Report of Contact) dated April 14, 1999 which 
indicates that the veteran would not be able to report to the 
scheduled hearing due to the fact that he was undergoing 
surgery, and that he wished to reschedule the appeal hearing.  
Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
personal hearing before a member of the 
Board, to be held at the RO, as soon as 
is practicable.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate  
determination warranted in this case. No action is required 
of the appellant until he receives further notice.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










